DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Preliminary Amendment
The preliminary amendment to the claims dated 8/16/2021 has been received and accepted.  Claims 11-24 and 27 are being examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/009331, filed on 10/1/2013.

Information Disclosure Statement
	The information disclosure statement (IDS) dated 8/16/2021 has been received and considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: irrigation automation in claim 22, corresponding to an unknown structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a), first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 22 recites the term “irrigation automation” which has been interpreted under 112(f) above.  There is no structure, material, or description of what constitutes the “irrigation automation”.  The only reference is found in paragraph 104 and recites that the rotation means is controlled by irrigation automation that is not shown.  Thus, there does not appear to be possession of any type of irrigation automation.

Claim Rejections - 35 USC § 112(b), second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20, 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11 there is an inconsistency in the language of the preamble and that of body of the claim thus making their scope unclear.  The preamble recites “a cable drive device” with the movable member only functionally recited, e.g. for moving a movable member, thus indicating that the claims are directed to the subcombination of a cable drive device.  However line 7 positively recites the movable member, as an element of the invention, e.g. “at least one of the ends being attached . . . to the movable member”, thus indicating that the claims are directed to the combination of the cable drive device and movable member. As such it is unclear whether applicant intends the claims to be drawn to the combination or the subcombination.  Applicant is hereby required to indicate which, the combination (a cable drive device and movable member) or subcombination (cable drive device) the claims are intended to be drawn and make the language consistent with this intent.  For examination purposes, the claims will be considered as drawn to the subcombination, the cable drive device.
It is noted that dependent claim 13 also positively recites the movable member in combination with the cable drive device.
Claims 12-20 are rejected due to their dependency on claim 11.
Claim 18 is additionally rejected as it is unclear what is meant by the cable drive device supported only by the axle and the movable member.  Per claim 11, the cable drive device includes the axle and movable member (optionally) and also the linear drive member, drum, support bracket, and cable.  It is unclear how all of these components (including the axle and movable member) are only supported by the axle and movable member.  In other words, claim 18 appears to recite some components of the overall assembly supporting themselves (the axle and movable member).
Claim 24 is rejected for reasoning similar to the above in the rejection of claim 11 and the use of the phrase “wherein one of said ends of said linear drive member is pivotally attached to an opening member”.  The preamble only recites “a cable drive device”.  Claim 24 will be interpreted to require one of the ends of the linear drive member capable of being pivotally attached to an opening member.

For claim 22, Claim limitation “irrigation automation” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no structure, material, or description of what constitutes the “irrigation automation”.  The only reference is found in paragraph 104 and recites that the rotation means is controlled by irrigation automation that is not shown.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11-14 and 18-23 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Aughton et al. (WO2010/088731).
Aughton discloses a cable drive device for moving a movable member, including a linear drive member (see Detail A in the annotated figure below); a cable drum (27); a support bracket (frame 20, 23); and cable (24, 26); the linear drive member having ends (at the top near numeral 26 and the bottom near numeral 18 in fig. 1); at least one of the ends being attached or attachable to the movable member (movable member 18, see the attachment near numeral 18 in fig. 1); the cable drum being attached to the support bracket (at least through 18 and 30); the cable drum having an axle (28) co-operable with the support bracket to allow rotation of the cable drum; the cable being affixed at each of the ends and tautly wrapped around the cable drum (fig. 1, see also pg. 4, the last 4 lines of the page); the cable drum being located between the ends to move the linear drive member longitudinally when the axle is rotated (fig. 1).

    PNG
    media_image1.png
    643
    798
    media_image1.png
    Greyscale

Regarding claim 12, Aughton further discloses wherein the support bracket is configured to guide the linear drive member through the support bracket (fig. 1).
Regarding claim 13, Aughton further discloses wherein the at least one of the ends is attached to the movable member (see fig. 1 and the area numeral 18).
Regarding claim 14, Aughton further discloses wherein the cable is a single cable (each of 24 and 26 is a single cable).
Regarding claim 18, Aughton further discloses the cable drive device being supported only by the axle and the movable member (as best understood in fig. 1).
Regarding claim 19, Aughton further discloses a motor (30) for driving the axle.
Regarding claim 20, Aughton further discloses wherein the axle is supported by the support bracket (fig. 1).
Regarding claim 21, Aughton discloses an apparatus comprising: a fluid control barrier member (18); and a cable drive device (generally in fig. 1), for moving the fluid control barrier, the cable drive device comprising: a linear drive member (see Detail A in the annotated figure above); a cable drum (27); a support bracket (frame 20, 23); and cable (24, 26); the linear drive member having ends (at the top near numeral 26 and the bottom near numeral 18 in fig. 1); at least one of the ends being attached or attachable to the fluid control barrier (movable member 18, see the attachment near numeral 18 in fig. 1); the cable drum being attached to the support bracket (at least through 18 and 30); the cable drum having an axle (28) co-operable with the support bracket to allow rotation of the cable drum; the cable being affixed at each of the ends and tautly wrapped around the cable drum (fig. 1, see also pg. 4, the last 4 lines of the page); the cable drum being located between the ends to move the linear drive member longitudinally when the axle is rotated (fig. 1).
Regarding claim 22, Aughton further discloses a motor (30) connected to drive the axle; and irrigation automation for controlling the motor (as best understood, controller 32).
Regarding claim 23, Aughton discloses a cable drive device comprising: a linear drive member having ends (see Detail A in the annotated figure below, ends at the top near numeral 26 and the bottom near numeral 18 in fig. 1); a support bracket (frame 20, 23) adapted to be affixed to a surface; a cable drum (27) attached to the support bracket (at least through 18 and 30), said cable drum having an axle (28) supported by said support bracket to allow rotation of said cable drum, said cable drum having a cable (24, 26) affixed at at least one of the ends of said linear drive member and tautly wrapped around said cable drum (fig. 1, see also pg. 4, the last 4 lines of the page), said cable drum being located between said ends of said linear drive member to allow said linear drive member to be guided through said support bracket to move said linear drive member longitudinally when said axle is rotated (figs. 1-4).

Claim(s) 23-24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Saglia et al. (WO2010/092497)(supplied by the applicant in the IDS dated 8/16/2021).
Saglia discloses a cable drive device comprising: a linear drive member (14) having ends (at 36 and 36); a support bracket (12) adapted to be affixed to a surface (see how the support bracket of the device 110 (same as device 10 in fig. 10) has the bottom engaging 102 in fig. 8); a cable drum (28) attached to the support bracket (at least indirectly attached), said cable drum having an axle (along pin 30) supported by said support bracket to allow rotation of said cable drum (supported by the overall housing assembly including the support bracket), said cable drum having a cable (26) affixed at at least one of the ends of said linear drive member (fig. 4, fig. 6)and tautly wrapped around said cable drum, said cable drum being located between said ends of said linear drive member to allow said linear drive member to be guided through said support bracket to move said linear drive member longitudinally when said axle is rotated (fig. 1-2, 4, see also the last paragraph of page 5).
Regarding claim 24, Saglia further discloses wherein one of said ends of said linear drive member is pivotally attached to an opening member (per the 112 rejection above, the end at numeral 14 in fig. 1 is at least capable of being pivotally attached to an opening member, further, see fig. fig. 8 and the end attached to platform 104 and the second paragraph of page 7 that describes the rod connected to platform 104 by a ball joint, a ball joint is able to pivot in numerous different directions, further, the recitation of “an opening member” is broad and platform 104 could be interpreted to be “an opening member”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aughton in view of Muramatsu et al. (U.S. 6,830,312).
Regarding claims 15 and 27, Aughton discloses the claimed invention but does not appear to disclose the cable drum provided with a hole through which said cable passes.
Muramatsu teaches it was known to have drum with a hole (38) to pass a cable through (30).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the drum of Aughton by having a hole to pass the cable through as taught by Muramatsu as Aughton is silent as to how the cable is attached to the drum and the hole in the drum of Muramatsu allows the cable to be attached in a low-profile manner to the drum that provides for a secure connection.

Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saglia in view of Muramatsu.
Saglia discloses the claimed invention but does not appear to disclose the cable drum provided with a hole through which said cable passes.
Muramatsu teaches it was known to have drum with a hole (38) to pass a cable through (30).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the drum of Saglia by having a hole to pass the cable through as taught by Muramatsu as Saglia is silent as to how the cable is attached to the drum and the hole in the drum of Muramatsu allows the cable to be attached in a low-profile manner to the drum that provides for a secure connection.

Claims 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aughton in view of Westmont (U.S. 3,108,481).
Aughton discloses the claimed invention but does not appear to disclose one of the ends having a pivot pin for the attachment.
Westmont teaches it was known in the art to have a cable (38) that can be attached by a means of a pivot pin to other components (col. 2, ll. 61-63).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the attachment means for the cable to the linear drive member of Aughton by having the attachment be a pivot pin as taught by Westmont as Aughton is silent as to how the cable is attached to the linear drive member and the pivot pin of Westmont allows for a secure attachment and also allows the cable connection to pivot.
Regarding claim 17, it would have been obvious to further modify Aughton by having each of the ends with a pivot pin, since it has been held that a duplication of parts involves only routine skill in the art.  The motivation for doing so would be to have each end with pivot pins to allow for a secure attachment and also allows the cable connection to pivot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moody (U.S. 3,025,647) discloses a two-way positive cable drive device with a drum.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753